    Case: 1:18-cv-06382 Document #: 33 Filed: 06/11/20 Page 1 of 10 PageID #:1977




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



    ERIC H., 1                                   )
                                                 )
                          Plaintiff,             )
                                                 )           No. 18 C 6382
           v.                                    )
                                                 )           Magistrate Judge
    ANDREW SAUL, Commissioner of                 )           Maria Valdez
    Social Security,                             )
                                                 )
                          Defendant.             )
                                                 )


                      MEMORANDUM OPINION AND ORDER

        This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Eric H.’s claim for

Disability Insurance Benefits (“DIB”). The parties have consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the

reasons that follow, Plaintiff’s request to reverse the Commissioner’s decision is

granted in part and denied in part, and the Commissioner’s motion for summary

judgment [Doc. No. 24] is denied.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by his first name and the first initial of his last
name.
      Case: 1:18-cv-06382 Document #: 33 Filed: 06/11/20 Page 2 of 10 PageID #:1978




                                    BACKGROUND

I.       PROCEDURAL HISTORY

         On December 29, 2014, Plaintiff filed a claim for DIB, alleging disability since

May 1, 2010 due to high blood pressure, arthritis of the shoulder and right hand,

spondylosis lumbosacral spine, sleep apnea with bronchitis, degenerative arthritis

of the right knee, plantar fasciitis, sinusitis, and neck spasms. The claim was

denied initially and upon reconsideration, after which he timely requested a hearing

before an Administrative Law Judge (“ALJ”), which was held on May 26, 2017.

Plaintiff personally appeared and testified at the hearing and was represented by

counsel. A Vocational Expert (“VE”) expert testified telephonically.

         On September 20, 2017, the ALJ denied Plaintiff’s claim for benefits, finding

him not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.      ALJ DECISION

         Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since his alleged onset date of May 1, 2010. At step two,

the ALJ concluded that Plaintiff had the following severe impairments:




                                             2
     Case: 1:18-cv-06382 Document #: 33 Filed: 06/11/20 Page 3 of 10 PageID #:1979




degenerative disc disease, right knee degenerative joint disease, and osteoarthritis

of the bilateral shoulders. The ALJ concluded at step three that his impairments,

alone or in combination, do not meet or medically equal a Listing. Before step four,

the ALJ determined that Plaintiff retained the Residual Functional Capacity

(“RFC”) to perform light work with the following additional limitations: frequent

climbing of ramps and stairs; occasional climbing of ladders, ropes, or scaffolds;

occasional stooping and crouching; and frequent kneeling and crawling.

        At step four, the ALJ concluded that Plaintiff would be unable to perform his

past relevant work as a firefighter. At step five, based upon the VE’s testimony and

Plaintiff’s age, education, work experience and RFC, the ALJ found that Plaintiff

can perform jobs existing in significant numbers in the national economy, leading to

a finding that he is not disabled under the Social Security Act.

                                     DISCUSSION

I.      ALJ LEGAL STANDARD

        Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff

presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments




                                            3
      Case: 1:18-cv-06382 Document #: 33 Filed: 06/11/20 Page 4 of 10 PageID #:1980




enumerated in the regulations? (4) Is the Plaintiff unable to perform her former

occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

         An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.

II.      JUDICIAL REVIEW

         Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its

judgment for that of the Commissioner by reevaluating facts, reweighing evidence,

resolving conflicts in evidence, or deciding questions of credibility. Skinner, 478 F.3d




                                             4
   Case: 1:18-cv-06382 Document #: 33 Filed: 06/11/20 Page 5 of 10 PageID #:1981




at 841; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the

ALJ’s decision must be affirmed even if “‘reasonable minds could differ’” as long as

“the decision is adequately supported”) (citation omitted).

         The ALJ is not required to address “every piece of evidence or testimony in

the record, [but] the ALJ’s analysis must provide some glimpse into the reasoning

behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001). In cases where the ALJ denies benefits to a Plaintiff, “he must build an

accurate and logical bridge from the evidence to his conclusion.” Clifford, 227 F.3d

at 872. The ALJ must at least minimally articulate the “analysis of the evidence

with enough detail and clarity to permit meaningful appellate review.” Briscoe ex

rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496

F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to fully develop the record before

drawing any conclusions . . . and must adequately articulate his analysis so that we

can follow his reasoning . . . .”); see Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005).

         Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).




                                             5
   Case: 1:18-cv-06382 Document #: 33 Filed: 06/11/20 Page 6 of 10 PageID #:1982




III.   ANALYSIS

       Plaintiff argues that the ALJ’s decision was in error for several reasons,

including: (1) he failed to evaluate Plaintiff’s Department of Veterans’ Affairs (“VA”)

disability rating; (2) the RFC assessment was legally insufficient; and (3) he did not

adequately analyze Plaintiff’s subjective symptoms.

       In forming Plaintiff’s RFC, the ALJ did not give substantial weight to any of

the medical opinions in the case. Consultative examiner Dr. Julia Kogan saw

Plaintiff in May 2015. She found that he could ambulate fifty feet independently, he

had no paraspinal muscle spasm or muscle atrophy, and straight leg raising was

negative bilaterally. Plaintiff had full range of motion in both the upper and lower

extremities, and Dr. Kogan identified no redness, warmth, or joint effusion. Plaintiff

experienced no difficulty with activities such as getting on/off the table, tandem

walking, standing from a chair, or squatting and rising. She concluded that Plaintiff

had a full range of motion in his lower back, with no limitation in ambulation or

activity, and he had full flexion in his right knee. The ALJ gave this opinion partial

weight because contrary to her conclusions, the ALJ believed the medical imaging

evidence showed Plaintiff had some lifting and postural limitations. Specifically, the

ALJ identified imaging showing that Plaintiff had a large herniated disc at the C5-6

level causing central canal stenosis and stable central disc herniation at the C6-7

level, as well as mild degenerative spurring of L4 and mild degenerative arthritis of

both shoulders and the right knee.




                                           6
  Case: 1:18-cv-06382 Document #: 33 Filed: 06/11/20 Page 7 of 10 PageID #:1983




      The ALJ also disagreed with the non-examining medical consultants, who

concluded that Plaintiff could perform work at the medium level, but limited to only

frequently stooping and crouching. Again, the ALJ determined that the medical

imaging demonstrated that Plaintiff had lifting limitations that would prevent him

from meeting the requirements of sustained work at the medium exertional level.

      The ALJ’s light level RFC was also informed by his analysis of Plaintiff’s

activities of daily living, which he believed undermined Plaintiff’s allegations of

disabling symptoms. Plaintiff was able to manage his own personal care needs, and

he reported he took care of household chores, such as vacuuming, laundry,

preparing simple meals, shopping, and driving. He also stated that he enjoyed

playing pool, bowling, and having barbeques every other weekend. The ALJ,

however, did not credit the disability determination made by the VA, which found

him up to 90 percent disabled and eligible for disability payments, because that

decision is not binding on the Commissioner.

      The Court concludes that the ALJ’s RFC determination was not supported by

substantial evidence. He acknowledged that the objective medical evidence was

contrary to the various consultants’ conclusions that Plaintiff had zero functional

limitations, or that he could work at the medium exertional level with slight

additional postural limitations, but he erred by offering no medical opinion that

would support a finding that Plaintiff could work at the light level. See Moon v.

Colvin, 763 F.3d 718, 722 (7th Cir. 2014), as amended on denial of reh’g, (Oct. 24,

2014) (“ALJs are required to rely on expert opinions instead of determining the




                                           7
   Case: 1:18-cv-06382 Document #: 33 Filed: 06/11/20 Page 8 of 10 PageID #:1984




significance of particular medical findings themselves.”); Clifford v. Apfel, 227 F.3d

863, 870 (7th Cir. 2000) (“[A]n ALJ must not substitute his own judgment for a

physician’s opinion without relying on other medical evidence or authority in the

record.”).

       Furthermore, while the ALJ was correct that the VA’s disability

determination was not binding on the Commissioner, and the two agencies employ

different standards, he should have explained why he gave that determination no

weight whatsoever. See Hall v. Colvin, 778 F.3d 688, 691 (7th Cir. 2015) (finding the

different criteria for determining disability to be “very small”); Eula M. v. Berryhill,

No. 17 C 6669, 2019 WL 2173790, at *9 (N.D. Ill. May 20, 2019) (explaining that

despite the distinctions in the agencies’ guidelines, a VA disability finding should be

given some weight and needs to be considered by a Social Security ALJ).

       Finally, on remand, the ALJ should more fully analyze Plaintiff’s activities of

daily living and whether they are in fact inconsistent with his disability claim.

“The critical differences between activities of daily living and activities in a full-

time job are that a person has more flexibility in scheduling the former than the

latter, can get help from other persons . . . , and is not held to a minimum standard

of performance, as she would be by an employer. The failure to recognize these

differences is a recurrent, and deplorable, feature of opinions by administrative law

judges in social security disability cases.” Bjornson v. Astrue, 671 F.3d 640, 647 (7th

Cir. 2012). Although the ALJ corrected recited some of the household activities

Plaintiff does, he did not explain how that equates to the ability to perform at a




                                            8
   Case: 1:18-cv-06382 Document #: 33 Filed: 06/11/20 Page 9 of 10 PageID #:1985




level necessary for competitive employment. Moreover, the record reflects that

Plaintiff does have difficulty doing household chores. He told a VA physician in

March 2015 that he does better if he cleans in parts, slowly, with less vacuuming at

a time; that pain limits him from doing anything for a long period of time; and that

he cannot mow his lawn because it has a small hill. (R. 1607.) Thus, the ALJ has

failed to offer substantial evidence that Plaintiff’s activities of daily living equate to

the ability to sustain full-time employment at the light activity level. See Punzio v.

Astrue, 630 F.3d 704, 712 (7th Cir. 2011) (“[Plaintiff’s] ability to struggle through

the activities of daily living does not mean that she can manage the requirements of

a modern workplace.”).

      Based on its conclusion that remand is necessary for the above reasons, the

Court need not explore in detail the remaining errors claimed by Plaintiff. The

Court emphasizes that the Commissioner should not assume these issues were

omitted from the opinion because no error was found.




                                            9
  Case: 1:18-cv-06382 Document #: 33 Filed: 06/11/20 Page 10 of 10 PageID #:1986




                                 CONCLUSION

      For the foregoing reasons, Plaintiff’s request to reverse the Commissioner’s

decision is granted in part and denied in part, and the Commissioner’s cross-motion

for summary judgment [Doc. No. 24] is denied. The Court finds that this matter

should be remanded to the Commissioner for further proceedings consistent with

this Order.




SO ORDERED.                                  ENTERED:




DATE:         June 11, 2020                  ___________________________
                                             HON. MARIA VALDEZ
                                             United States Magistrate Judge




                                        10
